Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
A first Action on the Merits was made 7/7/2022. A response was received on 8/30/2022. On 9/13/2022, the Examiner called Christopher Schardon, Agent for Applicants, to discuss a potential Examiner’s Amendment which was agreed to by Applicant. An initial search by the Examiner showed that the invention was free of the art. However, a final search uncovered a document that was published 9/13/2022 that calls into question public sale. As a result, a second non-final rejection over the claims was made on 9/21/2022. All the issues were satisfactorily and persuasively addressed in the response from Applicant received 10/17/2022 except for the rejection under 35 U.S.C. 102(a)(1) based upon a public use or other public availability of the invention prior to the effective filing date as evidenced by the website, NC State University JC Raulston Arboretum Photographs that depicts the instant plant (‘PAS1192826’) in a pot allegedly at the JC Raulston Arboretum  on Monday, June 29, 2020 (see “Plant(s)“, “Location”, and “Date Taken”)(https://jcra.ncsu.edu/resources/photographs/details.php?serial=708732) . As a result, the plant was in the public domain prior to the effective filing date. It appears this rejection may have been overlooked as it was not discussed in depth during the interview of record. A rejection under 35 U.S.C. 103 should have been made by the Examiner over the claims that were not anticipated but which were made obvious over the art cited in the rejection made under 35 U.S.C. 102. This rejection is newly applied in this action and the rejection under 102 is reiterated as well. Due to the fact that the Examiner was remiss in not making the rejection under 103, the action is a non-final.

Claims 9 and 26 have been amended.
The Amendment to the specification dated 10/17/2022 has been entered.
Claims 1-28 are pending and hereby examined.
It is noted that the deposit was made and accepted under the Budapest Treaty.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13, 23, and 26-27 remain rejected under 35 U.S.C. 102(a)(1) based upon a public use or other public availability of the invention prior to the effective filing date. 
The claims all have an embodiment that is drawn to the Catharanthus plant ‘PAS1192826’ or the method of making said plant by crossing the parent plant R7038D with another plant.
The website, NC State University JC Raulston Arboretum Photographs depicts the instant plant ‘PAS1192823’ in a pot allegedly at the JC Raulston Arboretum  on Monday, June 29, 2020 (see “Plant(s)“, “Location”, and “Date Taken”)(https://jcra.ncsu.edu/resources/photographs/details.php?serial=708732) . As a result, the plant was in the public domain prior to the effective filing date.
With regard to the method of making the plant by crossing its parent, the method is inherent in the existence of the instant plant and is thus embodied by the plant itself due to the fact that the instant plant is an F1 hybrid and requires the method of claim 23 to exist.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over NC State University JC Raulston Arboretum Photographs depicting the instant plant in a pot allegedly at the JC Raulston Arboretum  on Monday, June 29, 2020 (see “Plant(s)“, “Location”, and “Date Taken”)(https://jcra.ncsu.edu/resources/photographs/details.php?serial=708732) over Flaschenriem (US Patent 9, 451,748).
The website, NC State University JC Raulston Arboretum Photographs depicts the Catharanthus plant ‘PAS1192826’ in a pot allegedly at the JC Raulston Arboretum  on Monday, June 29, 2020.
JC Raulston Arboretum doesn’t teach R7038D, an inbred seed of a plant comprising at least a first set of the chromosomes of Catharanthus line R7038D, a tissue culture of regenerable cells of a plant comprising at least a first set of chromosomes of Catharanthus line R7038D, or a plant regenerated from such a tissue culture. The reference also doesn’t teach a method of vegetatively propagating tissue from ‘PAS1192826’ or R7038D, or introducing a trait into either line, a plant so produced, adding a transgene, or plant produced thereby, a plant having a single locus conversion, or a method of producing seed.
Flaschenriem teaches making a further derived Catharanthus plant at paragraph [0012]. Backcrossing traits into Catharanthus plants is taught at paragraph [0045]. Tissue culture and vegetatively propagating Catharanthus plants is taught at paragraph [0049]. Making an F2 or further derived plants are taught in paragraph [0045]. Introgressing desired alleles is taught at paragraph [0050]. Single locus conversions are taught at paragraph [0051].
It is well known in the art of plant breeding that the information of the inbred parent is stored in the F1 hybrid and can be recreated using doubled haploid techniques and thus ‘PAS1192826’ can be used to create an inbred plant having at least one set of chromosomes R7038D. It would have been obvious at the time of filing to use the various techniques of breeding Catharanthus plants as taught by Flaschenheim to create further plants and plant parts derived from the plant ‘PAS1192826’ that was publicly available at the time of filing as evidenced by NC State University JC Raulston Arboretum because as evidenced by Flaschenheim these breeding techniques are commonly utilized in the art to introduce traits such as pest and disease resistance, for example, into cultivars. Such techniques are commonly employed to make cultivars more tolerant of environmental pressures and to create varieties derived from specific lines.

Conclusion
No Claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975. The examiner can normally be reached Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Anne Marie Grunberg/               Primary Examiner, Art Unit 1661